

116 S4497 IS: Stop PPE Taxes Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4497IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Toomey (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo temporarily suspend duties on imports of articles needed to combat the COVID–19 pandemic.1.Short titleThis Act may be cited as the Stop PPE Taxes Act of 2020.2.Temporary suspension of duties on articles needed to combat the COVID–19 pandemic(a)In generalAn article described in subsection (b) entered, or withdrawn from warehouse for consumption, during the period specified in subsection (c) shall enter the United States free of duty, including free of any duty that may be imposed as a penalty or otherwise imposed in addition to other duties, including any duty imposed pursuant to—(1)section 301 of the Trade Act of 1974 (19 U.S.C. 2411);(2)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862); or(3)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.). (b)Articles describedAn article is described in this subsection if the article is classified under any of the following statistical reporting numbers of the Harmonized Tariff Schedule of the United States or is identified by the United States International Trade Commission, after the date of the enactment of this Act, as an article related to the response to the coronavirus disease 2019 (commonly referred to as COVID–19) pandemic: 2207.10.60903824.99.92957613.00.0000 2208.90.80003824.99.92978419.20.0010 2804.40.0000 3923.21.00958419.20.0020 2847.00.00003923.29.00008421.39.80403002.13.00003926.20.10108705.90.00003002.14.00003926.20.10208713.10.0000 3002.15.00003926.20.90108713.90.0030 3002.19.00003926.20.90508713.90.0060 3002.20.00003926.90.99109004.90.0000 3003.10.00003926.90.99909018.11.3000 3003.20.00003926.90.99969018.11.6000 3003.60.00004015.11.01109018.11.9000 3003.90.01004015.11.01509018.12.0000 3004.10.10204015.19.05109018.19.4000 3004.10.10454015.19.05509018.19.5500 3004.10.50454015.19.10109018.19.7500 3004.10.50604015.90.00109018.31.0040 3004.20.00204015.90.00509018.31.0080 3004.20.00304818.50.00009018.31.00903004.20.00604818.90.00009018.32.0000 3004.49.00606116.10.65009018.39.0020 3004.60.00006210.10.20009018.39.0040 3004.90.10006210.10.50009018.39.0050 3004.90.92106210.10.90109018.90.3000 3004.90.92856210.10.90409018.90.7580 3004.90.92906210.50.35009018.90.8000 3005.10.50006210.50.75009019.20.0000 3005.90.50906216.00.54209020.00.60003006.70.00006307.90.60909020.00.9000 3401.11.50006307.90.68009022.12.0000 3401.19.00006307.90.72009025.19.8040 3401.20.00006307.90.89109025.19.80803808.94.10006307.90.98899026.80.4000 3808.94.50006505.00.01009027.80.2500 3821.00.00006505.00.80159027.80.4530 3822.00.10906505.00.90899028.20.0000 3822.00.50907311.00.00909402.90.0010 3822.00.60007324.90.00009402.90.0020 (c)Period specifiedThe period specified in this subsection is the period—(1)beginning on the date that is 15 days after the date of the enactment of this Act; and(2)ending on December 31, 2022.